Case 6:18-cv-00240-JDK-JDL Document 24-1 Filed 04/22/19 Page 1 of 6 PageID #: 91




                           Exhibit A
Case 6:18-cv-00240-JDK-JDL Document 24-1 Filed 04/22/19 Page 2 of 6 PageID #: 92

                          R. Douglas Rees – SHAREHOLDER
                          Email:       doug.rees@cooperscully.com                                                 Dallas Office
                          Phone:       214.712.9512                                               900 Jackson Street, Suite 100
                          Fax:         214.712.9540                                                         Dallas, TX 75202

                          Doug has an extensive trial practice with an emphasis in construction law and insurance
                          litigation matters. He represents clients before state and federal courts as well as in arbitration
                          proceedings and before disciplinary and licensing boards and advises clients in all aspects of
                          their business.
                          Doug represents general contractors, subcontractors, design professionals, including architects
 AREAS OF PRACTICE:       and engineers, insurance carriers, businesses and individuals. He advises and defends clients in
Commercial Litigation     disputes concerning work they have performed or are involved in, defending claims against
                          them, pursuing claims on their behalf, and advising them on the application and implications
    Construction Law
                          of insurance issues as they relate to their business. His practice includes a broad array of fields
         Government       and disputes involving:
            Insurance             Commercial construction projects and defects;
                                  Residential construction projects and defects;
Labor & Employment
                                  Construction accidents;
    Products Liability            Business disputes;
 Professional Liability           Negotiation of contracts;
                                  Professional negligence;
    Premises Liability            Representation before licensing and review boards;
                                  Insurance coverage matters;
                                  Bad faith litigation;
                                  Directors and Officers liability;
                                  Products liability issues;
                                  Premises liability;
                                  Employment litigation and disputes;
                                  Intellectual property and trade secret disputes;
                                  Personal injury.
                          Throughout his almost three decades of practice, Doug has gained extensive knowledge and
                          experience in these areas and has consistently and successfully represented his clients in helping
                          them obtain a positive resolution and just adjudication of their disputes. He has been selected
                          as a Super Lawyer for the past several years, a member of the Nation’s Top One Percent by the
                          National Association of Distinguished Counsel, and as one of the Premier 100 Trial Attorneys
                          by the National Academy of Jurisprudence (formerly the American Academy of Trial Lawyers).
                          He is a frequent lecturer and often speaks to clients, trade associations, industry groups, and
                          other lawyers on issues of importance to them.
                          Doug is a native of Dallas. He is an active member of his church and an avid sports fan. He
                          and his wife, Gina, have two children.

                          ADMITTED:
                          Texas, 1990
                          U.S. District Court Northern District of Texas
                          U.S. District Court Southern District of Texas
                          U.S. District Court Western District of Texas
                          U.S. District Court Eastern District of Texas
                          U.S. Court of Appeals 5th Circuit
Case 6:18-cv-00240-JDK-JDL Document 24-1 Filed 04/22/19 Page 3 of 6 PageID #: 93

                    R. Douglas Rees – SHAREHOLDER

                    EDUCATION:
                    J.D., University of Texas School of Law, 1990
                    B.A. in History, Southern Methodist University, 1986

                    AFFILIATIONS:
                    Texas Bar Association, Construction Law Section, and Insurance Law Section member
                    Texas Bar Foundation, Fellow
                    Dallas Bar Foundation, Fellow
                    TEXO – The Construction Association (formerly ABC & AGCA)
                    Texas Association of Defense Counsel – Publications Vice President
                    International Association of Defense Counsel
                    Dallas Bar Association – Construction Law Section, Tort and Insurance Practice Section
                    Dallas Bar Foundation, Fellow

                    HONORS:
                    Board Certified by the Texas Board of Legal Specialization in Construction Law
                    Texas Super Lawyers® list, Thompson Reuters Legal (2011-2018)
                    AV Preeminent rated by Martindale-Hubbell
                    Named by D Magazine as one of the Best Lawyers in Dallas (2018)
                    National Academy of Jurisprudence
                    Top Rated Lawyer in Construction Law in Corporate Counsel Magazine by American Lawyer
                    Media (2015)
                    National Association of Distinguished Counsel (2015-2017)
                    Best Attorneys of America, Rue Ratings of America (2016)
                    PRESENTATIONS/PUBLICATIONS:
                    Dual Breaches, 14th Annual Construction Symposium, sponsored by Cooper & Scully, P.C.,
                    January 2019
                    Panelist, Joint and Several Contractual Liability and Settlement Credits, 14th Annual Construction
                    Symposium, sponsored by Cooper & Scully, P.C., January 2019
                    Panelist, Daubert Motions in Construction Litigation, Strafford Publications Webinar, December
                    2018
                    Panelist, GAIC v. Hamel- Requirement of Trial: A Panel Discussion, 13th Annual Construction
                    Symposium, sponsored by Cooper & Scully, P.C., January 2018
                    Challenging Contract Provisions, 12th Annual Construction Symposium, sponsored by Cooper &
                    Scully, P.C., January 2017
                    Panelist, The Impact of the Affordable Care Act on Proof of Damages for Construction Injuries, 11th
                    Annual Construction Symposium, sponsored by Cooper & Scully, P.C., January 2016
Case 6:18-cv-00240-JDK-JDL Document 24-1 Filed 04/22/19 Page 4 of 6 PageID #: 94

                    R. Douglas Rees – SHAREHOLDER

                    Statutory Indemnity from Manufacturers in Construction Litigation, 10th Annual Construction
                    Symposium, sponsored by Cooper & Scully, P.C., January 2015
                    Panelist, Strategies Dealing With Chapter 18 Medical Records Affidavits, 10th Annual Construction
                    Symposium, sponsored by Cooper & Scully, P.C., January 2015
                    Panelist, Construction Indemnity and Risk Transfer, TADC Spring Meeting 2014
                    Zachry v. Port of Houston Authority, 9th Annual Construction Symposium, sponsored by Cooper
                    & Scully, P.C., January 2014
                    Non-Standard Discovery, 8th Annual Construction Symposium, sponsored by Cooper & Scully,
                    P.C., February 2013
                    Panelist, “Multi-Party Construction Defect Litigation,” Strafford Publications Webinar, March 2012
                    House Bill 274, 7th Annual Construction Symposium, sponsored by Cooper & Scully, P.C.,
                    January 2012
                    Allocating Liability in a Multi-Party Construction Defect Case – University of Texas Annual
                    Construction Law Seminar, September 2011
                    Proving up Covered Claims - Texas Lawyer, July 2011
                    Texas Residential Claims – Where Are We Now? - Grayson County Bar Association, July 2011
                    Statutory Indemnity From Manufacturers in Construction Litigation, 6th Annual Construction
                    Symposium, sponsored by Cooper & Scully, P.C., January 2011
                    Third Party Practice, 5th Annual Construction Symposium, sponsored by Cooper & Scully, P.C.,
                    January 2010
                    Panelist, Trigger of Coverage and Don’s Building Supply, 4th Annual Construction Symposium,
                    sponsored by Cooper & Scully, P.C., January 2009
                    Panelist, Settlement/Allocations/Contribution and Equitable Subrogation, 4th Annual Construction
                    Symposium, sponsored by Cooper & Scully, P.C., January 2009
                    Recent Changes to the AIA Contract Documents and Their Impact, 4th Annual Construction
                    Symposium, sponsored by Cooper & Scully, P.C., January 2009
                    Settle and Chase, 3rd Annual Construction Symposium, sponsored by Cooper & Scully, P.C.,
                    January 2008
                    Panelist, Trigger Theories - When Does Property Damage Occur in the Continuous or Progressive Damage
                    Claim?, 3rd Annual Construction Symposium, sponsored by Cooper & Scully, P.C., January
                    2008
                    Finding Help – Identifying Other Potential Parties And Issues Encountered In Doing So, 2nd Annual
                    Construction Symposium, sponsored by Cooper & Scully, P.C., January 2007
                    “Insurance Coverage for Construction Defects,” 1st Annual Construction Symposium, sponsored by
                    Cooper & Scully, P.C., January 2006
                    "Extracontractual Liability," TADC Summer Meeting, 2005
                    Emerging Construction Issues, 13th Annual Coverage and Bad Faith Seminar, sponsored by
                    Cooper & Scully, P.C., 2006
                    Insurance Coverage for Construction Defects, 12th Annual Coverage and Bad Faith Seminar,
                    sponsored by Cooper & Scully, P.C., 2005
Case 6:18-cv-00240-JDK-JDL Document 24-1 Filed 04/22/19 Page 5 of 6 PageID #: 95

                    R. Douglas Rees – SHAREHOLDER

                    Changes in the Construction Arena, 11th Annual Coverage and Bad Faith Seminar, sponsored by
                    Cooper & Scully, P.C., 2004
                    Insurance Coverage for Construction Defects, 10th Annual Coverage & Bad Faith Seminar,
                    sponsored by Cooper & Scully, P.C., 2003
                    Interpretations and Requirements of Article 21.55, 9th Annual Coverage & Bad Faith Seminar,
                    sponsored by Cooper & Scully, P.C., 2002
                    Article 21.55: The First Party Claims Statute and Efforts to Make It Something More, 8th Annual
                    Coverage & Bad Faith Seminar, sponsored by Cooper & Scully, P.C., 2001
                    Insurance Coverage for Construction Defects, 7th Annual Coverage & Bad Faith Seminar, sponsored
                    by Cooper & Scully, P.C., 2000
                    Insurance Coverage for Construction Defects, 6th Annual Coverage & Bad Faith Seminar, sponsored
                    by Cooper & Scully, P.C., 1999
                    Contractual Indemnity and Risk Transfer - Passing the Buck, 5th Annual Coverage & Bad Faith
                    Seminar, sponsored by Cooper & Scully, P.C., 1998
                    "Defending Land Use and Zoning Cases," Defending Governmental Entities

                    PUBLISHED CASES:
                    Brooks v. CalAtlantic, 2017 WL 4479651 (Tex. App.-Dallas 2017, pet. denied)
                    Maldonado v. Sumeer Homes, et al, 2015 WL 3866561 (Tex. App.-Dallas 2015)
                    Hernandez v. Highland Homes, 345 S.W.3d 150 (Tex. App.-Dallas 2011, pet. denied)
                    CBM Engineers, Inc. v. Tellepsen Builders, LP, 403 SW3d 339 (Tex. App. – Houston [1st Dist.]
                    2013)
                    Tellepsen Builders, LP v. Kendall/Heaton Associates, Inc., 325 S.W.3d 692 (Tex. App.—Houston [1st
                    Dist.] 2010, pet. denied)
                    Paragon Gen’l Contractors v. Larco Constr., Inc., 227 S.W.3d 876, 2007 WL1816881 (Tex. App.—
                    Dallas 2007, no pet.)
                    Grapevine Excavation, Inc. v. Maryland Lloyds, 35 S.W.3d 1 (Tex. 2000)
                    Federated Mut. Ins. Co. v. Grapevine Excavation, 97 F.3d 720 (5th Cir. 1999)
                    Dallas Metal Fabricators v. Lancaster Indep. School Dist., 13 S.W.3d 123 (Tex. App.–Dallas 2000,
                    pet. denied)
                    Birenbaum v. Option Care, Inc., 971 S.W.2d 497 (Tex. App.–Dallas 1997, pet. denied)

                    REPRESENTATIVE CASES:
                    Obtained a directed verdict in favor of a homebuilder in a case involving alleged
                    misrepresentations in building plans.
                    Obtained a favorable verdict in favor of a property insurer in a case involving a fire loss
                    resulting in a verdict for less than the amount offered in the original adjustment of the claim.
                    Obtained a verdict of no liability in favor of a paving contractor in a construction defect case
                    involving the flooding of a residential neighborhood and several homes.
Case 6:18-cv-00240-JDK-JDL Document 24-1 Filed 04/22/19 Page 6 of 6 PageID #: 96

                    R. Douglas Rees – SHAREHOLDER

                    Obtained a verdict of no liability in favor of a design professional in a residential construction
                    defect case involving significant movement at the residence.
                    Successfully defended a general contractor in a multi-million dollar construction defect
                    arbitration involving an apartment complex resulting in our client receiving a favorable
                    settlement and obtaining recoveries against numerous other contractors.
                    Successfully defended a general contractor in a multi-million dollar construction defect case
                    involving significant movement of a department store which resulted in our client receiving a
                    favorable settlement.
                    Obtained a defense verdict for an independent adjusting firm in a bad faith case involving the
                    handling of a sewage backup/water intrusion claim.
                    Defense verdict for civil engineer involving allegedly deficient paving and drainage plans.
                    Successful defense of claims against an architect for deficient design allegedly causing injury
                    resulting in de minimus settlement following motion to dismiss.
                    Successful defense of claims against a structural engineer for deficient design of playground
                    equipment resulting in voluntary dismissal of claims by claimants.
